Citation Nr: 1335021	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-38 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a lower back condition, and if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted to reopen a claim for service connection of a bilateral knee condition, and if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore

ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1972 and January 1973 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's petition to reopen his service connection claims for a lower back condition and a bilateral knee condition, as well as a March 2011 rating decision which denied the Veteran's petition to reopen his claim for PTSD.  The latter also denied entitlement to individual unemployability.

The Board notes that the March 2011 rating decision characterized the PTSD claim as a claim to reopen based upon new and material evidence.  Although the Veteran did not perfect an appeal of the RO's prior denials of his claim for service connection for PTSD (to include in March 1995, February and December 1998, and June 2008), in September 2009 additional relevant service personnel records were received.  Therefore, the claim must be reconsidered on the merits.  See 38 C.F.R. § 3.156(c).  In addition, the Veteran has claimed service connection for anxiety and depression.  Case law mandates that a claim for a psychiatric disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement of service connection for a psychiatric disability, as is reflected on the cover page.

The Veteran was scheduled for a Board hearing to take place on June 21, 2013; however, via a June 2013 letter from his representative, he withdrew his hearing request.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.

The issues of service connection for a lower back condition and a bilateral knee condition are reopened below.  The merits of those claims, as well as the Veteran's claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran was denied service connection for a back condition in November 1976.  He did not appeal. 

2. The Veteran was denied service connection for a bilateral knee condition in November 1976 and again in September 1977.  He did  not perfect an appeal.

3.  Evidence submitted of a current diagnosis of "chronic low back pain secondary to a disc herniation" is both "new" and "material."

4. Evidence submitted of a current diagnosis of osteoarthritis in both knees is both "new" and "material."

5. The Veteran has a current diagnosis of PTSD.

6. The Veteran suffered an in-service stressor while serving aboard the USS Guam in 1971 when he was beaten by fellow marines.  This is corroborated by buddy statements and is supported by a private psychological report.

7. The Veteran's PTSD has been linked via medical evidence to his in-service stressor.


CONCLUSIONS OF LAW

1. The November 1976 and September 1977 rating decisions that denied the Veteran's claims for service connection for a lower back condition and a bilateral knee disorder are final.  38. U.S.C.A. § 7105 (West 2002).

2.  As the evidence received since the November 1976 rating decision that denied the claim for service connection for a lower back condition is new and material, that claim is reopened.  38. U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. As the evidence received since the September 1977 rating decision that denied the claim for service connection for a bilateral knee disorder is new and material, that claim is reopened.  38. U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4. The criteria for establishing service connection for PTSD have been met. 38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, proper notice must be provided to the claimant before the initial unfavorable adjudication by the RO. 38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

With regards to new and material evidence claims, the Court held that the VCAA notice requirements require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

The Board is reopening and remanding the Veteran's service connection claims for a lower back condition and a bilateral knee condition.  Additionally, the Board is remanding the Veteran's claim for TDIU.  Likewise, the Board is granting the Veteran's service connection claim for PTSD.  Thus, any failure with respect to the duty to notify or assist is deemed nonprejudicial.  


II. New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

A. Lower Back Condition

The Veteran filed a petition to reopen his claim for service connection for a lower back disability in July 2007.  The last prior, final decision regarding this claim came in November 1976.  There, the RO denied the Veteran's claim because there was no evidence to establish an in-service injury to his lower back.  The Veteran has always claimed he injured his back after falling from a "50 foot cliff" while in-service in Greece in 1971.  He has stated that he received treatment both in the field and afterwards upon returning to his ship for injuries sustained from this fall.  The Veteran's STRs that are currently available are silent on any back injury.  

Despite the RO's reasoning in the July 2008 decision on appeal here that the 1976 denial was based on lack of an in-service disability, review of that decision reveals that the claim was also denied because the November 1976 VA examination revealed his back to be in a normal condition.  

The Veteran has submitted a March 2010 statement from a private doctor which states, "[the Veteran] suffers from chronic low back pain secondary to disc herniation."  This evidence is new, as it was not considered by the RO before.  It is also material, as it establishes a current disability for the Veteran, which was not found at the time of the December 1976 rating decision.  Thus, new and material evidence has been submitted and the Veteran's claim is reopened.

B. Bilateral Knee Condition

The Veteran filed a petition to reopen his claim for service connection for a bilateral knee condition in July 2007.  The last prior, final rating decision for this claim was in November 1976.  There, the RO denied the Veteran's claim because it could not find evidence of any knee injury or condition in-service and because the Veteran's knees were normal at his November 1976 VA examination.  Like his claim for service connection for a lower back condition, the Veteran has maintained that he injured his knees after falling 50 feet in-service.  Shortly after the original decision, the Veteran submitted several buddy statements that spoke to him receiving treatment for his knees in-service.  The RO then reconsidered the Veteran's claim in a September 1977 decision, again the denying the Veteran because he showed no residuals of any knee problem at his VA examination.  The Veteran did file a Notice of Disagreement to this decision and a Statement of the Case was issued; however, the Veteran did not perfect an appeal and the decision became final. 

In his petition to reopen, the Veteran has submitted treatment records from his time spent incarcerated at FCI Petersburg.  Included in these records is a left knee examination report from January 2004, as well as a right knee examination from September 2004.  Both reports are of radiological examinations of the Veteran's knees, and both diagnose him with osteoarthritis.  Thus, this evidence is "new," as it has was not considered by the VA prior to his July 2007 petition to reopen, and "material," as it relates to the once unestablished element of a current disability.  Therefore, the Veteran's claim for service connection for a bilateral knee condition is reopened. 
 
III. Service connection for an acquired psychiatric disorder, including PTSD

The Veteran claims that he experienced a beating at the hands of fellow marines in 1971 following a period of leave off of his ship.  He has submitted two buddy statements from men who served on the USS Guam with him which corroborate his recollection of events.  They both state that the Veteran got into a physical altercation at some point while they were on that ship together in the Mediterranean Sea.   The Veteran asserts that he has PTSD as a result of a physical altercation he had while on shore leave from his service on the USS Guam in the Mediterranean Sea. 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

Further, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(4) , provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4).

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Here, the Veteran is claiming he experiences PTSD as a result of a personal assault that occurred while at port in Bari, Italy in 1971.  He claims that while returning to his ship after a period of shore leave, he was attacked and beaten.  He currently suffers from PTSD.  He was first diagnosed with PTSD in May 2003 while serving in prison at FCI Petersburg.  He also received treatment throughout 2010 at VA medical centers where he was consistently diagnosed with PTSD.  Additionally, the Veteran has submitted a May 2013 report from a private physician that again diagnosed him with PTSD in accordance with 38 C.F.R. § 4.125(a).

That private report links the Veteran's PTSD with the claimed personal assault stressor.  The examiner reviewed the Veteran's file, interviewed the Veteran, and performed a mental status examination of the Veteran.  The report contains a comprehensive discussion about the Veteran's recollection of the claimed stressor, his mental deterioration after the stressor, and his problem's post-service including drug and alcohol abuse.  The examiner concluded that the Veteran

has PTSD secondary to a physical assault that occurred while on active-duty service in the United States Marine Corps in 1971.  [The Veteran] was assaulted in 1971 and develop[ed] the onset of PTSD symptoms between his first and second periods of service.  During his second period of service he developed worsening signs and symptoms of PTSD secondary to being exposed to triggers of the previous assaults and displayed all the classic signs and symptoms of PTSD including hypervigilance, avoidance, and escalated startle response, paranoia, guilt, shame, nightmares, and flashbacks.

Pursuant to 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based upon in-service personal assault, evidence from sources other than the Veteran's service records may cooperate the Veteran's account of the stressor incident.  Specifically, the United States of Court of Appeals for Veterans' Claims (Court) held that a medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressor; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).  Here, the private opinion is credible because the examiner offered reasonable medical bases for his conclusions.  Thus, although the record lacks an in-service report of a personal assault, the provisions of 38 C.F.R. § 3.304(f)(5) do not necessarily require in-service documentary evidence of the alleged assault; rather, a medical opinion may suffice to establish that the personal assault occurred. See Menegassi, supra.  

Furthermore, the Veteran has submitted two August 2012 "buddy statements" that corroborate his version of events.  The first is from a fellow marine who was also deployed on the USS Guam in 1971.  He states, "[the Veteran] was involved in an incident which he received some major injuries from a physical altercation involving fellow marines."  The second statement is from another marine who also served with the Veteran on the USS Guam.  He states, "[the Veteran] return[ed] to ship form shore leave with injuries to head and face[,] he explain[ed] he received while on shore leave."  The Veteran also submitted Command Chronology Unit Records that indicate the USS Guam was in fact at port between Bari and Brindisi, Italy from July 1, 1971 to July 7, 1971.  

In addition to the above, the Veteran submitted personnel records from his second tour of duty.  These records show that the Veteran went AWOL several times between 1973 and 1975 and even received a Court Martial.  This change of behavior evidence bolsters the Veteran's claim of an in-service stressor, pursuant to 38 C.F.R. § 3.304(f)(4).

Therefore, the Board finds the aforementioned private opinion, as well as the "buddy statements," substantially meet the stressor requirement and the Board accepts as true that the Veteran experienced a physical assault in service.

Thus, with the stressor established and competent, credible evidence linking his current PTSD with said stressor, the Board finds that the evidence is at least in relative equipoise regarding establishing service connection for PTSD.  In these situations, the Veteran is given the benefit of the doubt.  The Veteran has also been diagnosed as having depression and anxiety, and the private examiner in June 2013 indicated that his mental illness was associated with his in-service exposure to trauma.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a psychiatric disorder, including PTSD, that was incurred in service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  As such, the Board will grant this appeal.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a lower back condition is reopened.

New and material evidence having been received, the issue of entitlement to service connection for a bilateral knee condition is reopened.

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, is granted.


REMAND

The Board must remand the now reopened claims for service connection for a lower back disorder and a bilateral knee condition.  As discussed above, in light of the submission of relevant evidence of current disabilities, the issues of entitlement to service connection for the Veteran's bilateral knee condition and lower back condition are presently for consideration.  These claims must be remanded to allow the AOJ to consider these matters in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Additionally, the VA must provide a medical examination when there is competent evidence of a current disability, evidence of an in-service injury, an indication that the current disability may be associated with service, and insufficient competent medical evidence on file to reach a decision.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The indication that the current disability "may be" associated with service is a low threshold.  Here, the Veteran has maintained that he has both knee problems and a low back problem due to his time in service since 1976.  Now that he has established competent diagnoses for these conditions, a VA examination is needed to address the likelihood they are in fact linked to service.  

Furthermore, the Veteran's STRs from his first period of service are not currently associated with the claims folder, though it appears that they were at one time.  The Veteran's representative cited to the Veteran's "9/4/70 Enlistment Exam" in his June 2013 appellant brief.  The Veteran and his representative must be contacted about the existence of STRs from the Veteran's first period of service.

Further, the issue of entitlement to TDIU must be remanded for further development.  The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.

Even if the ratings for a Veteran's disabilities fail to meet the above criteria under 38 C.F.R. § 4.16(a), the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating also may be assigned on the basis of a showing of unemployability, alone.  38 C.F.R. § 4.16(b). So even if the veteran does not meet the threshold minimum percentage standards set forth in § 4.16(a), extraschedular consideration is to be given.  Id.

In this decision, the Board has granted service connection for PTSD.  This newly service-connected disability must be assigned an initial disability rating by the AOJ and then considered in the determination of entitlement to TDIU.  Moreover, the Veteran's representative requested remand of the TDIU claim in order to settle the outstanding claims that have bearing on the issue.  In this case, that means the rating of his now service connected PTSD, and the adjudication of his remanded service connection claims for a bilateral knee condition and a lower back disability.  The Veteran has presented several pieces of evidence that speak to this issue, including 1) the March 2010 statement regarding the Veteran's disabilities by Dr. L.C., 2) the January 2011 opinion by VA physician assistant S.E. that the Veteran is 100% disabled; and 3) the May 2013 psychiatric report by Dr. M.C., which notes the Veteran was last employed in 1993 and states the Veteran is "perversely and chronically mentally ill."  Thus, this issue must be remanded in order for the pending issues to be resolved, and then decided upon.

A VA hospitalization report dated in November 1993 indicates that the Veteran had file a Social Security Administration (SSA) claim.  However, VA has not obtained any records from SSA.  Therefore, on remand the RO should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim).

Finally, on remand the Veteran's updated VA treatment records should be obtained, as well as his private treatment records from Lenoir Memorial Hospital dated in March 1975; from the North Carolina Department of Corrections in Raleigh, N.C., dated from 1991 to 1992; from Cape Fear Valley Hospital; and from Southside Regional Medical Center, dated in 2007. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to locate the Veteran's STRs dated from September 1970 to September 1972.  Contact the Veteran and his representative and inquire about the existence of these records, specifically the "9/4/70 Enlistment Exam"  cited to in the representative's June 2013 brief.  If the Veteran or his representative does not have these records, make requests to any and all resources that may and note the respective responses.

2.  Request from SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

3.  Make arrangements to obtain the Veteran's VA treatment records, dated since December 2012.

4.  Make arrangements to obtain the Veteran's treatment records from Lenoir Memorial Hospital, dated in March 1975; from the North Carolina Department of Corrections in Raleigh, N.C., dated from 1991 to 1992; from Cape Fear Valley Hospital; and from Southside Regional Medical Center, dated in 2007.

5. Thereafter, schedule the Veteran a VA spine examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted, including x-rays.  

The examiner should identify the specific diagnosis of the claimed lower back condition.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lower back condition had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must consider the Veteran's report of a 50-foot fall during service and complaints of continuing back symptoms since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6. Schedule the Veteran a VA examination of his knees.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted, including x-rays.  

The examiner should identify the specific diagnosis of the claimed bilateral knee condition.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral knee condition had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must consider the Veteran's report of a 50-foot fall during service and complaints of continuing knee symptoms since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7. After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

8. Finally, after undertaking any other development deemed appropriate and implementing the Board's award of service connection for PTSD, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


